07/29/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 20-0588


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RYAN PATRICK SULLIVAN,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 15-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including August 19, 2022, within which to prepare, serve, and file its

response brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 29 2022